DETAILED ACTION
This action is responsive to the following communication: the amendment filed on 12/29/2020.  This action is made Final.
Claims 1-2, 6-7, 10, 12, 14, 16-18, 22, 23, 26, 28, 30, 32, 36-37, 40, 42, 44, 46-51 are pending in the case.  Claims 1, 16 and 17 are independent claims.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The previous rejection is withdrawn in view of the Terminal Disclaimer filed and approved on 12/29/2020.
Terminal Disclaimer

The terminal disclaimer filed on 12/29/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the prior patent No. 9823828 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12, 14, 16-17, 28, 30, 42, 44, 46, 48, 50 are rejected under 35 U.S.C. 103 as being unpatentable over Nagiyama et al. (US 2007/0226646 A1; hereinafter as Nagiyama) in view of Kempinski et al. (US 2015/0149956 A1; hereinafter as Kempinski).

As to claims 1, 16, 17, Nagiyama discloses:
A method, a device and a non-transitory computer-readable storage medium comprising instructions for execution by one or more processors of an electronic device with a display and a rotatable input mechanism (see Fig. 1 and ¶ 0013, 0049; method, device and medium {i.e., RAM 14}.  See Fig. 2 and ¶¶ 0025-0026, 0149; rotatable input mechanism {i.e., device 20}), the instructions for: 
displaying, on the display, an object, at a first zoom value (see Fig. 8 and ¶ 0091; displayed map of the USA); 
receiving user input that rotates the rotatable input mechanism, wherein the user input represent rotation of the rotatable input mechanism (see ¶¶ 0025-0026; the screen display apparatus includes a rotary input device that senses a rotation direction and a rotation speed); 
in response to receiving the user input that rotates the rotatable input mechanism, determining whether a speed of the rotation of the rotatable input mechanism exceeds a threshold value (see ¶¶ 0025-0026; the screen display apparatus includes a rotary input device that senses a rotation direction and a rotation speed {i.e., rotation speed that exceeds a zero value}); 
in accordance with a determination that the speed of the rotation of the rotatable input mechanism exceeds the threshold value, updating a zoom of the object based on a second value that is different from the first zoom value (see ¶¶ 0025-0026; the screen display apparatus includes a rotary input device that senses a rotation direction and a rotation speed, and a screen controller that performs the scroll process for scrolling the content of the screen based on the rotation direction and the rotation speed and performs the zoom process for changing the zoom rate of the content of the screen based on the scroll time and the scroll speed of scrolling in the same scroll direction).
Nagiyama does not appear to teach: in accordance with a determination that the speed of the rotation of the rotatable input mechanism does not exceed the threshold value, maintaining display of the object in accordance at the first zoom value.
In the same field of endeavor of graphical user interface, Kempinski discloses a similar device (see Fig. 1) configured to perform: 
determining whether a speed of an input mechanism exceeds a threshold value (see ¶¶ 0013; adjusting a zoom includes verifying that a speed of the detected change falls within a predetermine range; ¶ 0114, 0116; when the rate of change is less than a speed threshold);
in accordance with a determination that the speed of the input mechanism exceeds the threshold value, updating a zoom of the object based on a second value that is different from the first zoom value (see ¶¶ 0011-0013; adjusting the zoom includes adjusting the zoom as indicated by the determined speed; adjusting the zoom includes verifying that a magnitude or speed of the detected change falls within a predetermined range);
in accordance with a determination that the speed of the gesture of input mechanism does not exceed the threshold value, maintaining display of the object in accordance at the first zoom value (see ¶¶ 0114-0116; when a rate of change is less than a speed threshold, the change may be ignored. When the change is ignored, no zoom control is applied to the displayed image. For example, a detected movement whose distance or speed is less than the corresponding threshold value, hereinafter the ignore threshold, may represent natural, involuntary, or unconscious movement of the user or of the mobile device).
Nagiyama discloses using the speed of a rotary input device to control the zoom operation of the display apparatus (Nagiyama: see ¶¶ 0025-0026).  Kempinski discloses using the speed threshold of an input mechanism (Kempinski: i.e., hand gesture, see ¶ 0007) to control the zoom operation of the apparatus (Kempinski: see ¶ 0013, 0114).  Kempinski further suggests that input device can include rotatable input mechanisms such as wheel, dial, knob, joystick, trackball (see 0009, 0072).  Therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Nagiyama and Kempinski in front of them before the effective filing date of the claimed invention to have modified the user interface as disclosed by Nagiyama to include the speed-based ignore threshold feature as disclosed by Kempinski to provide a display apparatus that can perform a zoom function using the rotatable input device as claimed.  One would be motivated to make such a combination to allow the user to interact with computing device without having to worry about unintentional command; therefore, increase efficiency (Kempinski: see ¶¶ 0116).  

As to claims 12, 28, 42, Nagiyama and Kempinski teach the limitations of claim 1 as set forth above. Nagiyama and Kempinski further teach: wherein the threshold value is a threshold speed (Kempinski: see ¶¶ 0114, 0116; speed threshold).  
Thus, it would have been obvious to one of ordinary skill in the art having the teachings of Nagiyama and Kempinski in front of them before the effective filing date of the claimed invention to have modified the user interface as disclosed by Nagiyama to include the speed-based ignore threshold feature as disclosed by Kempinski to provide a display apparatus that can perform a zoom function using the rotatable input device as claimed.  One would be motivated to make such a combination to allow the user to interact with computing device without having to worry about unintentional command; therefore, increase efficiency (Kempinski: see ¶¶ 0116).  

As to claims 14, 30, 44, Nagiyama and Kempinski teach the limitations of claim 1 as set forth above. Nagiyama and Kempinski further teach:
wherein the object is selected from the group consisting of a document and an image (Nagiyama: see Fig. 12 and ¶ 0048; map image). 

As to claims 46, 48, and 50, Nagiyama and Kempinski teach the limitations of claim 1 as set forth above. Nagiyama and Kempinski do not appear to teach: wherein the rotatable-input mechanism has a fixed axis about which the rotatable-input mechanism rotates relative to the display (Nagiyama: see Fig. 2 and ¶ 0149; jog-dial, trackball, rotary switch or the like).

Claims 2, 18, 32 are rejected under 35 U.S.C. 103 as being unpatentable over Nagiyama and Kempinski as rejected in claim 1 above further in view of Patten et al. (US 2012/0304113 A1; hereinafter as Patten).

As to claims 2, 18, 32, Nagiyama and Kempinski teach the limitations of claim 1 as set forth above. Additionally, Nagiyama and Kempinski disclose zoom operation (Nagiyama: see ¶¶ 0025-0026.  Kempinski: see ¶¶ 0011-0014); however, they do not explicitly disclose updating the zoom of the object to the second zoom value comprises animating the object.
However, this is disclosed by Patten; wherein Patten discloses a similar device in which zoom operation can be performed (see Fig. 1 and ¶ 0019), the device is configured to update a zoom of an object to a second zoom value comprises animating the object (see ¶ 0045; zoom module 122 or another entity, such operating system 120, displays a progressive zooming animation from an original size of the content object to a final size of the content object).
Accordingly, it would have been obvious to one of ordinary skill in the art having the teachings of Nagiyama/Kempinski and Patten in front of them before the effective filing date of the claimed invention to have modified the zoom operation as disclosed by Nagiyama/Kempinski to include animation effect during the zoom operation as disclosed by Patten to animate the zoomed object as claimed.  One would be motivated to make such a combination because the animation effect may be used for a consistent user experience (Patten: see ¶ 0046).  

Claims 6-7, 22-23, 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Nagiyama and Kempinski as rejected in claim 1 above further in view of Bull et al. (2009/0064031; hereinafter as Bull).

As to claims 6, 22, 36, Nagiyama and Kempinski teach the limitations of claim 1 as set forth above. Nagiyama and Kempinski do not appear to disclose: in accordance with a determination that the speed of the user input exceeds the threshold value, performing a haptic alert at the electronic device.
	In the same field of endeavor of graphical user interface, Bull discloses a similar device (see Fig. 1) configured to perform: in accordance with a determination that the speed of the user input exceeds the threshold value, performing a haptic alert at the electronic device (Bull: See ¶¶ 0078-0083, 0139; haptic or tactile feedback/alert.  ¶¶ 0054-0055; attributes of the user input include velocity).  
All references are directed to the same field of endeavor (i.e., user interface for manipulating displayed objects); therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Nagiyama and Kempinski, and Bull in front of them before the effective filing date of the claimed invention to have modified the user interface as disclosed by Nagiyama/Kempinski to include the feature of providing haptic alert in response to a particular type of user movement of input component to provide the user interface to the user that may enhance itself haptically (Bull: see ¶¶ 0081).

As to claims 7, 23, 37, Nagiyama and Kempinski, and Bull teach the limitations of claim 1. Nagiyama and Kempinski, and Bull further disclose:
wherein the object is a document (Bull: see ¶ 0193; many other types of data may be scrolled such as video files, contact information, word processing document), and analyzing at least a portion of the document, wherein analyzing at least the portion of the document comprises identifying locations within the document (Bull: see Figs. 2A-2C and ¶¶ 0056; the list may be broken down into several sublists and user interface may scroll from a first sublist to a second sublist). 
All references are directed to the same field of endeavor (i.e., user interface for manipulating displayed objects); therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Nagiyama and Kempinski, and Bull in front of them before the effective filing date of the claimed invention to have modified the user interface as disclosed by Nagiyama/Kempinski to include the feature of provide an enhanced user interface to allow the user to manipulate the documents as claimed.  One would be motivated to make such a combination is to provide a systems and methods for improving the ease and speed with which users may scroll/manipulate data using user interfaces of various devices (Bull: see ¶¶ 0005).

Claims 10, 26, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Nagiyama and Kempinski as rejected in claim 1 further in view of Ledbetter et al. (US 2003/0025673 A1; hereinafter as Ledbetter).

As to claims 10, 26, and 40, Nagiyama and Kempinski teach the limitations of claim 1 as set forth above. Nagiyama and Kempinski do not appear to teach: in accordance with a determination that the speed of the user input does exceed the threshold value, initiating a duration during which received user inputs that rotate the rotatable input mechanism do not affect the zoom of the object.
In the same field of endeavor (i.e., graphical user interface), Ledbetter discloses a method for zooming an image relative to a display screen using an input device having a housing and a member that is rotatable (see ¶¶ 0012, 0116) in accordance with a determination that the speed of the user input does exceed the threshold value, initiating a duration during which received user inputs that rotate the rotatable input mechanism do not affect the zoom of the object (see ¶ 0114; a time threshold for the tilting of the finger-engagable control member may be imposed prior to the initiation of  horizontal scrolling. ¶ 0116; the user can control document zooming or other non-scrolling actions if desired using the same input device). 
All references are directed to the same field of endeavor (i.e., user interface for scrolling); therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Nagiyama and Kempinski, and Ledbetter in front of them before the effective filing date of the claimed invention to have modified the user interface as disclosed by Nagiyama and Kempinski to include the feature of imposing a time threshold before initiation of the scrolling as disclosed by Ledbetter to provide a user interface configured to manipulate displayed objects as claimed.  One would be motivated to make such a combination is to prevent inadvertent tilting from modifying the viewed image (Ledbetter: see ¶ 0114).

Claims 46-51 are rejected under 35 U.S.C. 103 as being unpatentable over Nagiyama and Kempinski as rejected in claim 1 further in view of Shiraishi et al. (US 6661438 B1; hereinafter as Shiraishi).

As to claims 47, 49, and 51, Nagiyama and Kempinski teach the limitations of claim 1 as set forth above. Nagiyama and Kempinski do not appear to teach: wherein the rotatable-input mechanism rotates about an axis parallel to the display.
In the same field of endeavor (i.e., graphical user interface), Shiraishi discloses a similar device comprising a rotatable-input mechanism rotates about an axis parallel to a display of the device (see Fig. 1A and col. 15, lines 46-60; the input operation unit 14 has a crown 14A which serves as a rotational input portion.  The crown 14A is used for rotational operation which causes scrolling of the display screen). 
All references are directed to the same field of endeavor (i.e., user interface for scrolling); therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Nagiyama and Kempinski, and Shiraishi in front of them before the effective filing date of the claimed invention to have modified the rotatable input device as disclosed by Nagiyama/Kempinski to include the feature of the crown input device as disclosed by Shiraishi to provide a user a mechanism to manipulate data using the crown input as claimed. One would be motivated to make such a combination is to allow the user to scroll or navigate the displayed object easier using crown input mechanism (see Shiraishi col. 15, lines 46-60) and because Nagiyama suggests that the screen display apparatus of the present disclosure may be controlled based on the operation information transmitted from a pointing device such as a mouse, a jog-dial, a trackball, a rotary switch or the like. The jog-dial is an input device that instructs operations by a rotation of the dial and a press of the dial (Nagiyama: see ¶ 0149).

As to claims 46, 48, and 50, Nagiyama and Kempinski teach the limitations of claim 1 as set forth above. These claims are alternatively rejected based on the combined teaching of Nagiyama/Kempinski, and Shiraishi, where it teaches wherein the rotatable-input mechanism has a fixed axis about which the rotatable-input mechanism rotates relative to the display (Shiraishi: see Fig. 1A and Col. 15, lines 46-60; crown input device).
All references are directed to the same field of endeavor (i.e., user interface for scrolling); therefore, it would have been obvious to one of ordinary skill in the art having the teachings of Nagiyama and Kempinski, and Shiraishi in front of them before the effective filing date of the claimed invention to have modified the rotatable input device as disclosed by Nagiyama/Kempinski to include the feature of the crown input device as disclosed by Shiraishi to provide a user a mechanism to manipulate data using the crown input as claimed. One would be motivated to make such a combination is to allow the user to scroll or navigate the displayed object easier using crown input mechanism (see Shiraishi col. 15, lines 46-60) and because Nagiyama suggests that the screen display apparatus of the present disclosure may be controlled based on the operation information transmitted from a pointing device such as a mouse, a jog-dial, a trackball, a rotary switch or the like. The jog-dial is an input device that instructs operations by a rotation of the dial and a press of the dial (Nagiyama: see ¶ 0149).

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 6-7, 10, 12, 14, 16-18, 22, 23, 26, 28, 30, 32, 36-37, 40, 42, 44, 46-51 have been considered but are moot in view of new ground of rejection.

Conclusion
 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure:

Hysek et al. (US 2012/0092383 A1) – Method and system for manipulating displayed objects comprising zoom and scroll operations.  The system comprises a crown input (see Figs. 1A-1B and ¶ 0051-0052; watch device comprises control elements such as crown.

Engholm (US 2002/0126099 A1) – Method and system for controlling zoom and pan of graphics images using a rotary knob (see ¶ 0006).  The user can manipulate the displayed image by rotate the rotary knob (see ¶ 0013).

It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYETLIEN T TRAN whose telephone number is (571)270-1033.  The examiner can normally be reached on M-F: 8:00 AM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYETLIEN T TRAN/Primary Examiner, Art Unit 2179